Exhibit 10.1

TRANSITION, RETIREMENT AND RELEASE OF CLAIMS AGREEMENT

This Transition, Retirement and Release of Claims Agreement (the “Agreement”) is
made as of May 3, 2017 (the “Effective Date”) between AVEO Pharmaceuticals
(“AVEO” or the “Company”) and Keith Ehrlich (“Executive”) (together, the
“Parties”).

WHEREAS, Executive currently serves as Chief Financial Officer of the Company
pursuant to an employment agreement dated April 21, 2015 (the “Employment
Agreement”);

WHEREAS, in connection with Executive’s decision to retire, the Parties wish to
establish the terms for Executive’s orderly transition and resignation from the
Company (as described below); and

WHEREAS, by entering into this Agreement, Executive acknowledges and agrees that
he is not entitled to any severance pay, benefits, equity rights or any other
form of compensation or payment in respect of his separation from employment,
including, without limitation, pursuant to any other agreement, severance plan,
program, policy or arrangement, except as specifically set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties hereby agree as
follows:

 

1. Transition Period and Retirement Date –

(a) In order to ensure an orderly transition, Executive agrees to remain
employed in his current position until June 30, 2017 (the “Retirement Date”).
The period between the Effective Date and the Retirement Date is referred to in
this Agreement as the “Transition Period.” Subject to Section 1(b) below,
Executive’s last day of employment shall be the Retirement Date. Executive shall
continue to be employed and have the powers, duties and responsibilities
customarily associated with his current position as Chief Financial Officer from
the Effective Date until the Retirement Date, unless modified by the Chief
Executive Officer or the Board of Directors (the “Board”). Executive shall
perform such transition duties as may be reasonably requested by and at the
direction of the Chief Executive Officer and/or the Board during the Transition
Period. During the Transition Period, the Executive will continue to receive his
base salary, less all applicable taxes and withholdings, as well as customary
benefits and the Executive’s outstanding equity awards shall continue to vest
and become exercisable in accordance with the terms of the applicable award
agreements. For the avoidance of doubt, vesting of all equity awards shall end
with the cessation of employment on the Retirement Date.

(b) Notwithstanding any of the foregoing, the Company retains the right to
immediately terminate Executive’s employment with or without “Cause” (as defined
below) prior to the Retirement Date. In the event the Company terminates
Executive’s employment without Cause prior to the Retirement Date, Executive
will continue to receive his base salary, less all applicable taxes and
withholdings, as well as customary benefits and the Executive’s outstanding
equity awards shall continue to vest and become



--------------------------------------------------------------------------------

  exercisable in accordance with the terms of the applicable award agreements,
each through the Retirement Date, and Executive will remain eligible to receive
the Severance Benefits described below, following his execution and
non-revocation of the Additional Release. In the event the Company terminates
Executive’s employment for Cause or Executive resigns from employment prior to
the Retirement Date (unless otherwise agreed to by the Company in connection
with such resignation), Executive will not be eligible to receive the Severance
Benefits in whole or in part, nor will Executive receive any further salary
payments, benefits, or other compensation from the Company following the
Executive’s separation from employment. For purposes of this Section 1(b), Cause
means, in the good faith determination of the Board of Directors, the occurrence
of any of the following events: (i) conviction of, or plea of, nolo contendere
with respect to any felony or a crime involving moral turpitude, (ii) commission
of an act of personal dishonesty or breach of fiduciary duty involving personal
profit in connection with the Company, (iii) commission of an act, or failure to
act, which is found to have involved willful misconduct or gross negligence on
Executive’s part, in the conduct of his duties as an employee of the Company,
(iv) willful and material failure or refusal to perform services for the
Company, (v) any failure to fulfill the terms and conditions under which
Executive is employed by the Company, or (vi) willful and material failure or
refusal to carry out a direct, lawful written request of the Board or the
Company’s Chief Executive Officer.

 

2. Resignation from All Positions – Effective on the Retirement Date, Executive
will be deemed to have resigned from any and all positions he holds with the
Company including, but not limited to, his position as a Chief Financial Officer
and his designation as a Section 16 officer (as set forth in Rule 16a-1(f) under
the Securities Exchange Act of 1934). Executive agrees to execute and deliver
any documents reasonably necessary to effectuate such resignations, and hereby
irrevocably appoints the Company to be his attorney-in-fact to execute any
documents and do anything in his name to effect such resignations. A written
notification signed by a director or duly authorized officer of the Company that
any instrument, document or act falls within the authority conferred by this
subsection will be conclusive evidence that it does so.

 

3. Severance Benefits – The Company shall provide Executive with the following
consideration (collectively, the “Severance Benefits”), provided that Executive
shall only receive the Severance Benefits to the extent Executive (a) signs and
returns this Agreement on or before May 3, 2017, (b) complies with the terms and
conditions of this Agreement, (c) remains continuously employed by the Company
for the duration of the Transition Period, unless the Company terminates the
Executive’s employment without Cause earlier, (d) signs and returns on, but not
before, the Retirement Date, and does not revoke within the subsequent seven
(7) day period the Additional Release attached hereto as Attachment A (the
“Additional Release”) and (e) provides any requested reasonable transition
assistance during the three (3) month period immediately following the
Retirement Date (the “Immediate Post-Retirement Period”) (a, b, c, d and e of
this paragraph, collectively, shall be referred to as the “Release
Requirements”). Other than the Severance Benefits set forth below, Executive
will not be eligible for, nor shall he have a right to receive, any payments or
benefits from the Company following the Retirement Date.

 

- 2 -



--------------------------------------------------------------------------------

(a) The Company will pay Executive $81,118.26, and further less all applicable
taxes and withholdings, as severance pay (an amount equivalent to three
(3) months of Executive’s current base salary). This severance pay will be paid
in a lump sum at the conclusion of the Immediate Post-Retirement Period.

(b) Should Executive timely elect and be eligible to continue receiving group
health insurance pursuant to the “COBRA” law, the Company will, until the
earlier of (x) the date that is three (3) months following the Retirement Date,
and (y) the date on which Executive obtains alternative coverage (as applicable,
the “COBRA Contribution Period”), continue to pay the share of the premiums for
such coverage to the same extent it was paying such premiums on Executive’s
behalf immediately prior to the Retirement Date. The remaining balance of any
premium costs during the COBRA Contribution Period, and all premium costs
thereafter, shall be paid by you on a monthly basis for as long as, and to the
extent that, you remain eligible for COBRA continuation. You agree that, should
you obtain alternative medical and/or dental insurance coverage prior to the
date that is three (3) months following the Retirement Date, you will so inform
the Company in writing within five (5) business days of obtaining such coverage.

(c) The exercise period for the vested portion of each unexercised time-based
stock option award held by the Executive on the Retirement Date, notwithstanding
any contrary terms set forth in the stock option agreement evidencing such
awards, is extended to December 31, 20I8.

 

4. Release of Claims – In exchange for the consideration set forth in this
Agreement, which Executive acknowledges he would not otherwise be entitled to
receive, Executive hereby fully, forever, irrevocably and unconditionally
releases, remises and discharges the Company, its affiliates, subsidiaries,
parent companies, predecessors, and successors, and all of their respective past
and present officers, directors, stockholders, partners, members, employees,
agents, representatives, plan administrators, attorneys, insurers and
fiduciaries (each in their individual and corporate capacities) (collectively,
the “Released Parties”) from any and all claims, charges, complaints, demands,
actions, causes of action, suits, rights, debts, sums of money, costs, accounts,
reckonings, covenants, contracts, agreements, promises, doings, omissions,
damages, executions, obligations, liabilities, and expenses (including
attorneys’ fees and costs), of every kind and nature that Executive ever had or
now has against any or all of the Released Parties, whether known or unknown,
including, but not limited to, any and all claims arising out of or relating to
Executive’s employment with and/or separation from the Company, including, but
not limited to, all claims under Title VII of the Civil Rights Act, the
Americans With Disabilities Act, the Genetic Information Nondiscrimination Act,
the Family and Medical Leave Act, the Worker Adjustment and Retraining
Notification Act, the Rehabilitation Act, Executive Order 11246, Executive Order
11141, the Fair Credit Reporting Act, and the Employee Retirement Income
Security Act, all as amended; all claims arising out of the Massachusetts Fair
Employment Practices Act, Mass. Gen. Laws ch. 151B, § 1 et seq., the
Massachusetts Wage Act, Mass. Gen. Laws ch. I49, § 148 et seq. (Massachusetts
law regarding payment of wages and overtime), the Massachusetts Civil Rights
Act, Mass. Gen. Laws ch. 12, §§ 11H and 11I, the Massachusetts Equal Rights Act,
Mass. Gen. Laws. ch. 93, § 102 and Mass. Gen. Laws ch. 214, § 1C, the

 

- 3 -



--------------------------------------------------------------------------------

     Massachusetts Labor and Industries Act, Mass. Gen. Laws ch. 149, § 1 et
seq., Mass. Gen. Laws ch. 214, § 1B (Massachusetts right of privacy law), the
Massachusetts Maternity Leave Act, Mass. Gen. Laws ch. 149, § 105D, and the
Massachusetts Small Necessities Leave Act, Mass. Gen. Laws ch. 149, § 52D, all
as amended; all common law claims including, but not limited to, actions in
defamation, intentional infliction of emotional distress, misrepresentation,
fraud, wrongful discharge, and breach of contract (including, without
limitation, all claims arising out of or related to the Employment Agreement);
all state and federal whistleblower claims to the maximum extent permitted by
law; and any claim or damage arising out of Executive’s employment with and/or
separation from the Company (including a claim for retaliation) under any common
law theory or any federal, state or local statute or ordinance not expressly
referenced above; provided, however, that nothing in this release of claims
prevents Executive from filing a charge with, cooperating with, or participating
in any investigation or proceeding before, the Equal Employment Opportunity
Commission or a state fair employment practices agency (except that Executive
acknowledges that he may not recover any monetary benefits in connection with
any such charge, investigation, or proceeding, and Executive further waives any
rights or claims to any payment, benefit, attorneys’ fees or other remedial
relief in connection with any such charge, investigation or proceeding). This
release also does not prevent Executive from reporting possible violations of
federal securities laws to government enforcement agencies without notice to the
Company, or from receiving any applicable award for information provided to such
government enforcement agencies.

 

5. Continuing Obligations – Executive acknowledges and reaffirms his obligation,
to the extent permitted by law and except as otherwise permitted by Section 8
below, to keep confidential and not to use or disclose, during the Transition
Period or thereafter, any and all non-public information concerning the Company
that he acquires or acquired during the course of his employment with the
Company, including, but not limited to, any non- public information concerning
the Company’s business affairs, business prospects, and financial condition.
Executive further acknowledges his obligations set forth in the Invention and
Non-Disclosure Agreement, which survives his separation from employment with the
Company.

 

6. Return of Company Property – Executive agrees that he will, on the Retirement
Date or earlier if requested by the Company, return to the Company, except as
otherwise agreed by the Company, all keys, files, records (and copies thereof),
equipment (including, but not limited to, computer hardware, software and
printers, wireless handheld devices, cellular phones, tablets, etc.), Company
identification and any other Company-owned property in his possession or control
and that he will leave intact all electronic Company documents, including but
not limited to those that he developed or helped to develop during his
employment. Executive further agrees that he will, on the Retirement Date or
earlier if requested by the Company, cancel all accounts for his benefit, if
any, in the Company’s name, including but not limited to, credit cards,
telephone charge cards, cellular phone and/or wireless data accounts and
computer accounts.

 

- 4 -



--------------------------------------------------------------------------------

7. Confidentiality – Executive understands and agrees that, to the extent
permitted by law and except as otherwise permitted by Section 8 below, the terms
and contents of this Agreement, and the contents of the negotiations and
discussions resulting in this Agreement, shall be maintained as confidential by
Executive and his agents and representatives and shall not be disclosed except
as otherwise agreed to in writing by the Company.

 

8. Scope of Disclosure Restrictions – Nothing in this Agreement prohibits
Executive from communicating with government agencies about possible violations
of federal, state, or local laws or otherwise providing information to
government agencies or participating in government agency investigations or
proceedings. Executive is not required to notify the Company of any such
communications; provided, however, that nothing herein authorizes the disclosure
of information Executive obtained through a communication that was subject to
the attorney-client privilege. Further, notwithstanding Executive’s
confidentiality and nondisclosure obligations, Executive is hereby advised as
follows pursuant to the Defend Trade Secrets Act: “An individual shall not be
held criminally or civilly liable under any Federal or State trade secret law
for the disclosure of a trade secret that (A) is made (i) in confidence to a
Federal, State, or local government official, either directly or indirectly, or
to an attorney; and (ii) solely for the purpose of reporting or investigating a
suspected violation of law; or (B) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal. An
individual who files a lawsuit for retaliation by an employer for reporting a
suspected violation of law may disclose the trade secret to the attorney of the
individual and use the trade secret information in the court proceeding, if the
individual (A) files any document containing the trade secret under seal; and
(B) does not disclose the trade secret, except pursuant to court order.”

 

9. Cooperation –

(a) Executive agrees that, following the Retirement Date, Executive will provide
full cooperation to the Company, including but not limited to, assisting the
Company with the transition of his job duties and answering questions relating
to the Company’s financial affairs. Executive acknowledges and agrees that the
severance pay set forth in Section 3 shall constitute full consideration for
such post-employment assistance.

(b) Executive agrees that, to the extent permitted by law, he shall cooperate
fully with the Company in the investigation, defense or prosecution of any
claims or actions which already have been brought, are currently pending, or
which may be brought in the future against the Company by a third party or by or
on behalf of the Company against any third party, whether before a state or
federal court, any state or federal government agency, or a mediator or
arbitrator. Executive’s full cooperation in connection with such claims or
actions shall include, but not be limited to, being available to meet with the
Company’s counsel, at reasonable times and locations designated by the Company,
to investigate or prepare the Company’s claims or defenses, to prepare for trial
or discovery or an administrative hearing, mediation, arbitration or other
proceeding and to act as a witness when requested by the Company. Executive
further agrees that, to the extent permitted by law, Executive will notify the
Company promptly in the event that he is served with a

 

- 5 -



--------------------------------------------------------------------------------

     subpoena (other than a subpoena issued by a government agency), or in the
event that Executive is asked to provide a third party (other than a government
agency) with information concerning any actual or potential complaint or claim
against the Company.

 

10. Response to Inquiries – In response to inquiries from any third party
concerning Executive’s separation from employment with the Company, the Company
will respond with Executive’s dates of employment, position and confirm that
Executive voluntarily retired from employment with the Company.

 

11. Amendment and Waiver – This Agreement shall be binding upon the Parties and
may not be modified in any manner, except by an instrument in writing of
concurrent or subsequent date signed by duly authorized representatives of the
Parties. This Agreement is binding upon and shall inure to the benefit of the
Parties and their respective agents, assigns, heirs, executors, successors and
administrators. No delay or omission by the Company in exercising any right
under this Agreement shall operate as a waiver of that or any other right. A
waiver or consent given by the Company on any one occasion shall be effective
only in that instance and shall not be construed as a bar to or waiver of any
right on any other occasion.

 

12. Validity – Should any provision of this Agreement be declared or be
determined by any court of competent jurisdiction to be illegal or invalid, the
validity of the remaining parts, terms or provisions shall not be affected
thereby and said illegal or invalid part, term or provision shall be deemed not
to be a part of this Agreement.

 

13. Nature of Agreement – Both Parties understand and agree that this Agreement
is a transition and separation agreement and does not constitute an admission of
liability or wrongdoing on the part of the Company or Executive.

 

14. Acknowledgments – Executive acknowledges that he has been given a reasonable
amount of time to consider this Agreement and at least twenty-one (21) days to
consider the Additional Release, and that the Company is hereby advising him to
consult with an attorney of his own choosing prior to signing this Agreement or
the Additional Release. Executive further understands that he may revoke the
Additional Release for a period of seven (7) days after he signs it by notifying
the Company in writing, and the Additional Release shall not be effective or
enforceable until the expiration of this seven (7) day revocation period.
Executive understands and agrees that by entering into the Additional Release,
he will be waiving any and all rights or claims he might have under the Age
Discrimination in Employment Act, as amended by the Older Workers Benefit
Protection Act, and that he has received consideration beyond that to which he
was previously entitled.

 

15. Voluntary Assent – Executive affirms that no other promises or agreements of
any kind have been made to or with Executive by any person or entity whatsoever
to cause him to sign this Agreement, and that he fully understands the meaning
and intent of this Agreement. Executive further states and represents that he
has carefully read this Agreement, understands the contents herein, freely and
voluntarily assents to all of the terms and conditions hereof, and signs his
name of his own free act.

 

- 6 -



--------------------------------------------------------------------------------

16. Applicable Law – This Agreement shall be interpreted and construed by the
laws of the Commonwealth of Massachusetts, without regard to conflict of laws
provisions. Executive hereby irrevocably submits to and acknowledges and
recognizes the jurisdiction of the courts of the Commonwealth of Massachusetts,
or if appropriate, a federal court located in the Commonwealth of Massachusetts
(which courts, for purposes of this Agreement, are the only courts of competent
jurisdiction), over any suit, action or other proceeding arising out of, under
or in connection with this Agreement or the subject matter hereof.

 

17. Entire Agreement – This Agreement contains and constitutes (together with
the Additional Release at such time as it becomes effective and enforceable) the
entire understanding and agreement between the Parties hereto with respect to
Executive’s transition and separation from the Company, severance benefits and
the settlement of claims against the Company, and cancels all previous oral and
written negotiations, agreements, commitments and writings in connection
therewith.

 

18. Tax Acknowledgement – In connection with the Severance Benefits provided to
Executive pursuant to this Agreement, the Company shall withhold and remit to
the tax authorities the amounts required under applicable law, and Executive
shall be responsible for all applicable taxes with respect to such Severance
Benefits under applicable law. Executive acknowledges that he is not relying
upon the advice or representation of the Company with respect to the tax
treatment of the Severance Benefits.

 

19. Counterparts – This Agreement will be executed in duplicate such that each
Party will retain a fully-executed original and each original may be executed in
two (2) signature counterparts, each of which shall constitute an original, but
all of which taken together shall constitute but one and the same instrument.

IN WITNESS WHEREOF, the Parties have set their hands and seals to this Agreement
as of the date(s) written below.

AVEO PHARMACEUTICALS, INC.

 

/s/ Michael P. Bailey

     Date:  

5/3/17

By:   MICHAEL P. BAILEY         

I hereby agree to the terms and conditions set forth above. i further understand
that the Severance Benefits are conditioned upon my timely execution, return and
non-revocation of the Additional Release.

KEITH EHRLICH

 

/s/ KEITH EHRLICH

       Date:  

May 3, 2017

 

- 7 -



--------------------------------------------------------------------------------

ATTACHMENT A

ADDITIONAL RELEASE OF CLAIMS

 

1.

Release. In exchange for the consideration set forth in the Transition,
Separation and Release of Claims Agreement (the “Agreement”) to which this
Additional Release of Claims (the “Additional Release”) is attached as
Attachment A, which Keith Ehlrich (“Executive”) acknowledges he would not
otherwise be entitled to receive, Executive hereby fully, forever, irrevocably
and unconditionally releases, remises and discharges the Company, its
affiliates, subsidiaries, parent companies, predecessors, and successors, and
all of their respective past and present officers, directors, stockholders,
partners, members, employees, agents, representatives, plan administrators,
attorneys, insurers and fiduciaries (each in their individual and corporate
capacities) (collectively, the “Released Parties”) from any and all claims,
charges, complaints, demands, actions, causes of action, suits, rights, debts,
sums of money, costs, accounts, reckonings, covenants, contracts, agreements,
promises, doings, omissions, damages, executions, obligations, liabilities, and
expenses (including attorneys’ fees and costs), of every kind and nature that
Executive ever had or now has against any or all of the Released Parties,
whether known or unknown, including, but not limited to, any and all claims
arising out of or relating to Executive’s employment with and/or separation from
the Company, including, but not limited to, all claims under Title VII of the
Civil Rights Act, the Americans With Disabilities Act, the Age Discrimination in
Employment Act, the Genetic Information Nondiscrimination Act, the Family and
Medical Leave Act, the Worker Adjustment and Retraining Notification Act, the
Rehabilitation Act, Executive Order 11246, Executive Order 11141, the Fair
Credit Reporting Act, and the Employee Retirement Income Security Act, all as
amended; all claims arising out of the Massachusetts Fair Employment Practices
Act, Mass. Gen. Laws ch. 151 B, § 1 et ~’ the Massachusetts Wage Act, Mass. Gen.
Laws ch. 149, § 148 et seq. (Massachusetts law regarding payment of wages and
overtime), the Massachusetts Civil Rights Act, Mass. Gen. Laws ch. 12, §§ 11H
and III, the Massachusetts Equal Rights Act, Mass. Gen. Laws. ch. 93, § 102 and
Mass. Gen. Laws ch. 214, § IC, the Massachusetts Labor and Industries Act, Mass.
Gen. Laws ch. 149, § 1 et seq., Mass. Gen. Laws ch. 214, § 1B (Massachusetts
right of privacy law), the Massachusetts Maternity Leave Act, Mass. Gen. Laws
ch. 149, § 105D, and the Massachusetts Small Necessities Leave Act, Mass. Gen.
Laws ch. 149, § 52D, all as amended; all common law claims including, but not
limited to, actions in defamation, intentional infliction of emotional distress,
misrepresentation, fraud, wrongful discharge, and breach of contract (including,
without limitation, all claims arising out of the Employment Agreement); all
claims to any non-vested ownership interest in the Company, contractual or
otherwise; all state and federal whistleblower claims to the maximum extent
permitted by law; and any claim or damage arising out of Executive’s employment
with and/or separation from the Company (including a claim for retaliation)
under any common law theory or any federal, state or local statute or ordinance
not expressly referenced above; provided, however, that nothing in this release
of claims prevents Executive from filing a charge with, cooperating with, or
participating in any investigation or proceeding before, the Equal Employment
Opportunity Commission or a state fair employment practices agency (except that
Executive

 

- 8 -



--------------------------------------------------------------------------------

     acknowledges that he may not recover any monetary benefits in connection
with any such charge, investigation, or proceeding, and Executive further waives
any rights or claims to any payment, benefit, attorneys ‘fees or other remedial
relief in connection with any such charge, investigation or proceeding). This
release also does not prevent Executive from reporting possible violations of
federal securities laws to government enforcement agencies without notice to the
Company, or from receiving any applicable award for information provided to such
government enforcement agencies.

 

2. Final Compensation. Executive acknowledges that he has been reimbursed by the
Company for all business expenses incurred in conjunction with the performance
of his employment and that no other reimbursements are owed to him. Executive
acknowledges that he has received all compensation due to him from the Company,
including, but not limited to, all wages, bonuses and accrued, unused vacation
time, and that he is not eligible or entitled to receive any additional payments
or consideration from the Company beyond that provided for in Section 3 of the
Agreement.

 

3. Return of Company Property. Executive confirms that he has returned to the
Company all keys, files, records (and copies thereof), equipment (including, but
not limited to, computer hardware, software and printers, wireless handheld
devices, cellular phones, tablets, etc.), Company identification and any other
Company-owned property in his possession or control and that he has left intact
all electronic Company documents, including but not limited to those that he
developed or helped to develop during his employment. Executive further confirms
that he has cancelled all accounts for his benefit, if any, in the Company’s
name, including but not limited to, credit cards, telephone charge cards,
cellular phone and/or wireless data accounts and computer accounts.

 

4. Acknowledgments. Executive acknowledges that he has been given at least
twenty-one (21) days to consider this Additional Release, and that the Company
has advised him in writing to consult with an attorney of his own choosing prior
to signing this Additional Release. Executive understands that he may revoke
this Additional Release for a period of seven (7) days after he signs it by
notifying the Company in writing, and the Additional Release shall not be
effective or enforceable until the expiration of this seven (7) day revocation
period. Executive understands and agrees that by entering into this Additional
Release, he is waiving any and all rights or claims he might have under the Age
Discrimination in Employment Act, as amended by the Older Workers Benefit
Protection Act, and that he has received consideration beyond that to which he
was previously entitled.

 

5. Voluntary Assent. Executive affirms that no other promises or agreements of
any kind have been made to or with him by any person or entity whatsoever to
cause him to sign this Additional Release, and that he fully understands the
meaning and intent of this Additional Release. Executive states and represents
that he has had an opportunity to fully discuss and review the terms of this
Additional Release with an attorney. Executive further states and represents
that he has carefully read this Additional Release, understands the contents
herein, freely and voluntarily assents to all of the terms and conditions
hereof, and signs his name of his own free act.

 

- 9 -



--------------------------------------------------------------------------------

I hereby provide this Additional Release as of the date below and acknowledge
that the execution of this Additional Release is in further consideration of the
Severance Benefits, to which I acknowledge I would not be entitled if I did not
enter into this Additional Release. I intend that this Additional Release become
a binding agreement between the Company and me if I do not revoke my acceptance
in seven (7) days.

 

/s/ Keith Ehrlich

        

June 30, 2017

Keith Ehrlich

         Date

 

- 10 -